Exhibit 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of August 1, 2018 among BOINGO WIRELESS, INC., a Delaware corporation (the
“Company”), New York Telecom Partners, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors, the Lenders party hereto, the L/C Issuers
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the parties have entered into that certain Credit Agreement dated as of
November 21, 2014 among the Borrowers, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer (as amended or
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendments.

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Elauwit Acquisition” means the Acquisition by the Company or a Subsidiary of
certain specified assets of Elauwit Networks, LLC, pursuant to, and as more
particularly described in, the Elauwit Acquisition Agreement, in exchange for
the “Purchase Price” defined in the Elauwit Acquisition Agreement.

 

“Elauwit Acquisition Agreement” means that certain Asset Purchase Agreement
dated as of August 1, 2018, among the Company, Boingo MDU, LLC, a Delaware
limited liability company, Elauwit Networks, LLC and certain affiliates of
Elauwit Networks, LLC, together with all exhibits and schedules thereto.

 

“Elauwit Acquisition Documents” means the Elauwit Acquisition Agreement and all
other agreements, instruments and documents executed and delivered in connection
with the Elauwit Acquisition Agreement.

 

“Elauwit Earn Out Obligations” means all obligations of the Company or any
Subsidiary to make the “Earnout Payments” (as defined in the Elauwit Acquisition
Agreement).

 

--------------------------------------------------------------------------------


 

“Elauwit Holdback” means the remaining payment obligations of the Company or any
Subsidiary owed to “Seller” (as defined in the Elauwit Acquisition Agreement)
pursuant to the Elauwit Acquisition Agreement in respect of the “Indemnification
Holdback Amount” and “Consent Pro-Rata Amounts” (each as defined in the Elauwit
Acquisition Agreement).

 

“Third Amendment Effective Date” means August 1, 2018.

 

(b)           Clause (e) of the definition of “Funded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

(e)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created (unless subject to a bona fide
dispute)), including, without limitation, any Earn Out Obligations (including,
for the avoidance of doubt, the Elauwit Earn Out Obligations);

 

(c)           The definition of “Letter of Credit Expiration Date” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

(d)           The definition of “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party; provided, that: (a) no Default shall have occurred and be continuing
or would result from such Acquisition, (b) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a related line of business as the Company and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) the Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.14, (d) in the case of
an Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (e) for any Acquisition other than the Elauwit
Acquisition, the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving Pro Forma Effect to
such Acquisition, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a) and (b) as of the most recent fiscal
quarter end for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or (b) and (ii) the Consolidated Leverage Ratio is
at least 0.50 less than the ratio required to be maintained at such time by
Section 8.11(a), (f) for any Acquisition other than the Elauwit Acquisition, the
Company shall have delivered to the Administrative Agent pro forma financial
statements for the Company and its Subsidiaries after giving effect to such
Acquisition for the twelve month period ending as of the most recent fiscal
quarter in a form satisfactory to the Administrative Agent, (g) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all respects

 

2

--------------------------------------------------------------------------------


 

at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date in which case they shall be true and correct in all
respects as of such earlier date and except that for purposes of this clause
(g), the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, (h) if such
transaction involves the purchase of an interest in a partnership between the
Company (or a Subsidiary) as a general partner and entities unaffiliated with a
Company or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by the Company newly formed for the sole
purpose of effecting such transaction, (i) for any Acquisition other than the
Elauwit Acquisition, immediately after giving effect to such Acquisition, the
Loan Parties shall have at least $25,000,000 of Liquidity, (j) the aggregate
cash and non-cash consideration (including any assumption of Indebtedness,
deferred purchase price, any Earn Out Obligations and any equity consideration)
paid by the Loan Parties for all such Acquisitions (other than the Elauwit
Acquisition) occurring during any fiscal year shall not exceed $10,000,000 and
(k) the aggregate cash and non-cash consideration (including any assumption of
Indebtedness, deferred purchase price, any Earn Out Obligations and any equity
consideration) paid by the Loan Parties for all such Acquisitions (other than
the Elauwit Acquisition) occurring during the term of this Agreement shall not
exceed $25,000,000.

 

(e)           Section 2.03(a)(ii)(B) of the Credit Agreement is hereby amended
to read as follows:

 

(B)          the expiry date of such requested Letter of Credit would occur
after the date that is 365 days after the Letter of Credit Expiration Date,
unless all the Lenders have approved such expiry date.  For the avoidance of
doubt, the parties hereto agree that the obligation of the Lenders to reimburse
the applicable L/C Issuer for any Unreimbursed Amount with respect to any Letter
of Credit shall terminate on the Maturity Date with respect to any drawings
occurring after that date.

 

(f)            Section 2.03(b)(iii) of the Credit Agreement is hereby amended to
read as follows:

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date that is 365 days after the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its

 

3

--------------------------------------------------------------------------------


 

revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Company  that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each case directing such L/C Issuer not to permit such
extension.

 

(g)           Section 6.15 of the Credit Agreement is hereby amended by adding
the following text at the end thereof:

 

As of the Third Amendment Effective Date, the information included in any
Beneficial Ownership Certification is true and correct in all respects.

 

(h)           Section 7.02 of the Credit Agreement is hereby amended by removing
the word “and” at the end of subsection (k), replacing the “.” at the end of
subsection (l) with the words “; and” and adding the following subsection (m):

 

(m)          promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

 

(i)            Section 8.03(j) of the Credit Agreement is hereby amended to read
as follows:

 

(j)            (i) Earn Out Obligations incurred in connection with the
consummation of any Permitted Acquisition (other than the Elauwit Acquisition);
provided, that, (A) such Earn Out Obligations are not secured by any Lien on any
Collateral, (B) the aggregate amount that could be required to be paid in
connection with all such Earn Out Obligations in existence at any one time
(assuming satisfaction of all payment criteria in connection therewith to the
maximum extent) shall not exceed $5,000,000 and (C) for the avoidance of doubt,
each such Earn Out Obligation must comply with clauses (j) and (k) of the
definition of “Permitted Acquisitions” in Section 1.01 hereof, (ii) Elauwit Earn
Out Obligations; provided, that, (A) such Earn Out Obligations are not secured
by any Lien on any Collateral and (B) the aggregate amount that could be
required to be paid in connection with all such Earn Out Obligations shall not
exceed $15,000,000, and (iii) the Elauwit Holdback.

 

(j)            A new clause (d) is hereby added to Section 8.13 of the Credit
Agreement to read as follows:

 

(d)           Amend or modify any of the terms of the Elauwit Acquisition
Documents in any manner that is adverse to any Loan Party or Subsidiary or the
Lenders, without the prior written consent of the Administrative Agent.

 

2.             Conditions Precedent.  This Agreement shall be effective upon:

 

4

--------------------------------------------------------------------------------


 

(a)           receipt by the Administrative Agent of counterparts of this
Agreement duly executed by (i) a Responsible Officer of each Loan Party,
(ii) each Lender, (iii) each L/C Issuer and (iv) the Administrative Agent;

 

(b)           (i) upon the reasonable request of any Lender made at least five
days prior to the date hereof, receipt by such Lender of the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the date hereof; and (ii) upon the
request of any Lender made at least five days prior to the date hereof, if any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, receipt by the Administrative Agent of a Beneficial Ownership
Certification in relation to such Borrower; and

 

(c)           receipt by the Administrative Agent of all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including
reasonable fees and expenses of its legal counsel) in connection with this
Agreement to the extent invoiced as of the date hereof (paid directly to such
counsel if requested by the Administrative Agent), without prejudice to a final
settling of accounts between the Administrative Agent and the Loan Parties.

 

3.             Miscellaneous.

 

(a)           The Credit Agreement (as amended hereby) and the obligations of
the Loan Parties thereunder and under the other Loan Documents are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.  This Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of any Loan Document or a
waiver by the Administrative Agent or any Lender of any rights and remedies
under the Loan Documents, at law or in equity.

 

(b)           Each Guarantor (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Loan Documents and (iii) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Loan Documents.

 

(c)           The Borrowers and the Guarantors hereby represent and warrant to
the Administrative Agent and the Lenders as follows:

 

(i)            Each of the Borrowers and the Guarantors has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Agreement.  This Agreement and the execution, delivery
and performance hereof by the Borrowers and the Guarantors do not contravene the
terms of any such Person’s Organization Documents or conflict with or result in
any breach or contravention of any law, agreement or obligation by which the
Borrowers or any Guarantor is bound.

 

(ii)           This Agreement has been duly executed and delivered by each of
the Borrowers and the Guarantors and constitutes a legal, valid and binding
obligation of each of the Borrowers and the Guarantors, enforceable against each
such Person in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally or by principles of equity pertaining to the availability of
equitable remedies.

 

5

--------------------------------------------------------------------------------


 

(iii)          No approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by any Loan Party of this Agreement, other than those that have
already been obtained and are in full force and effect.

 

(d)           The Borrowers and the Guarantors represent and warrant to the
Administrative Agent and the Lenders that (i) after giving effect to this
Agreement, the representations and warranties of the Borrowers and each other
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all respects as of such earlier date, and except that for purposes of this
Section 3(d)(i), the representations and warranties contained in clauses (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, and (ii) after giving effect to this
Agreement, no Default has occurred and is continuing.

 

(e)           This Agreement shall constitute a Loan Document for all purposes.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.  This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement will inure to the benefit
of and bind the respective successors and permitted assigns of the parties
hereto.

 

(f)            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  THE TERMS OF SECTIONS 11.14 AND 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

(g)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

(h)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Secretary

 

 

 

NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer

 

 

 

 

GUARANTORS:

ADVANCED WIRELESS GROUP, LLC,

 

a Florida limited liability company

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

BOINGO BROADBAND LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CHICAGO CONCOURSE DEVELOPMENT GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS BALTIMORE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE COMMUNICATIONS CANADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer and Secretary

 

 

 

 

 

CONCOURSE COMMUNICATIONS GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

 

 

CONCOURSE COMMUNICATIONS ILLINOIS, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE COMMUNICATIONS MINNESOTA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE COMMUNICATIONS NASHVILLE, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS OTTAWA, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE COMMUNICATIONS SSP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE COMMUNICATIONS ST. LOUIS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

CONCOURSE HOLDING CO., LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

ELECTRONIC MEDIA SYSTEMS, INC.,

 

a Florida corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer and Secretary

 

 

 

ENDEKA GROUP, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INGATE HOLDING, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

INGATE TECHNOLOGIES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

OPTI-FI NETWORKS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

TEGO COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer and Secretary

 

 

 

 

 

BOINGO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Melissa Mullis

 

Name: Melissa Mullis

 

Title: Assistant Vice President

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Sophia Chen

 

Name: Sophia Chen

 

Title: Vice President

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK,

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Ashley Fairon

 

Name: Ashley Fairon

 

Title: Vice President

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew J. Meara

 

Name: Andrew J. Meara

 

Title: Senior Vice President

 

BOINGO WIRELESS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------